El Juez Asociado Señob, Wolf,
emitió la opinión del tribunal.
José Saldaña Martínez fue convicto del delito de adulterio. El primer señalamiento de error lee como sigue:
“Erró la Corte de Distrito de Ponce al admitir la declaración *581de Ramón G-uanil, Jefe de Distrito de la Policía Insular, por ser de referencia y de acuerdo con lo que estatuye el artículo 7 de nuestro Código de Enjuiciamiento Criminal.”
El artículo 7 dice así:
“A nadie podrá obligarse a declarar en contra suya, en un pro-ceso criminal; ni a ningún acusado de delito público podrá some-térsele, antes de ser sentenciado, a mayor restricción que la necesaria para que conteste a la acusación.”
El jefe de la policía insular llevó al acusado a la corte municipal, donde este último admitió haber tenido comercio carnal con Cándida Roche. La teoría de la defensa, en parte, es que, antes de que su declaración pudiese ser oída, debió habérsele advertido de que todo lo que dijera podía ser utilizado en contra suya, especialmente por estar presente el juez municipal. La declaración del jefe de la policía fuá al efecto de que José Saldaña declaró voluntariamente.
El derecho a que se haga esa advertencia ha sido objeto de discusión varias veces en Puerto Rico. En el caso de El Pueblo v. Martínez, 23 D.P.R. 228, resolvimos que nada hay en nuestro Código Penal que exija tal advertencia, y que a falta de la necesidad estatutoria de que se haga esa adver-tencia, cualquier confesión voluntaria de un acusado es ad-misible contra él. Y este caso fue además directamente apro-bado en el de El Pueblo v. Rodríguez, 28 D.P.R. 501. La jurisprudencia general está resumida en 16 C.J. 723, párrafo 1482, en la siguiente forma:
“En ausencia de un estatuto que exija la advertencia o preven-ción, el que se haga una confesión voluntaria sin que el acusado haya sido advertido o prevenido de que puede ser utilizada en su contra, no afecta su admisibilidad. A excepción de algunas juris-dicciones, no es deber de un funcionario policíaco, a falta de un es-tatuto al efecto, prevenir a un acusado respecto a las consecuencias de prestar declaración, si lo hace voluntariamente, sino meramente abstenerse de inducir al acusado a que haga tal declaración. Em-pero, es indudable que el camino mejor y más seguro a seguir por un funcionario cuando un acusado va a declarar es advertirle que su declaración puede ser utilizada en contra suya.”
*582En 8 Cal. Jar. 114, párrafo 204, hallamos lo siguiente:
“Si bien la ley ordinariamente no exige que se instruya a un acusado afirmativamente respecto a su derecho de permanecer en silencio y al hecho de que cualesquiera manifestaciones que haga pueden ser utilizadas en contra suya, el que tal advertencia o preven-ción fuera o no hecha será tomado en cuenta al determinar si la confesión íué hecha voluntaria o involuntariamente. Siempre es pre-ferible que se haya hecho expresamente esa advertencia, para evi-tar toda sospecha de que.se haya ejercido presión sobre el acusado.”
Durante la vista de esta causa, el jefe de la policía declaró positivamente que la confesión fue hecha voluntariamente en corte abierta.
Lo más que podría alegarse es que la presencia del juez pudo haber influido en el denunciado, pero nada hallamos en la jurisprudencia que haga que la presencia de una autori-dad equivalga a una influencia indebida, o que prive a la confesión de su carácter voluntario. Algo a ese efecto po-dría inferirse del siguiente párrafo tomado de 16 C.J. 721:
“Una confesión es admisible en evidencia si se demuestra afir-mativamente que ha sido hecha voluntariamente, ora ante un in-dividuo particular o ante una autoridad; aunque en el último caso, la naturaleza voluntaria debe ser investigada estrictamente, y la prueba más leve de amenaza o inducción puede bastar para ex-cluirla. ’ ’
Podría tener algún peso el que el propio acusado ocupara la silla testificial y no solamente negara que había hecho esa confesión y que no conocía a Cándida Boche, la otra acusada, sino también que el jefe de la policía no estaba pre-sente.
El segundo señalamiento de error alega que la corte carecía de jurisdicción, por no haberse demostrado que el delito se cometiera dentro de la jurisdicción del distrito de Ponce. Baste decir que la prueba contiene varias manifestaciones que hacen evidente que los hechos denunciados tuvieron lugar en Coamo.
El tercer señalamiento de error discute la sufi-*583ciencia de la prueba. No bubo duda alguna de que el acu-sado estaba casado con una mujer distinta de Cándida Roche. Hubo ligera prueba, además de la declaración del fun-cionario policíaco, para demostrar que el acusado tuvo re-laciones con Cándida Roche, pero la confesión sería sufi-ciente por sí sola. A este respecto, el apelante dice que la declaración del jefe de la policía no fué corroborada y que debió ser reforzada con la declaración del juez municipal. El apelante luego dice que debió dársele el beneficio del principio de que la evidencia voluntariamente suprimida debe considerarse como favorable a la persona contra quien pudo haberse ofrecido, citando el párrafo quinto del ar-tículo 102 de la Ley de Evidencia. B:ajo estas circunstan-cias, la declaración del juez municipal hubiera sido mera-mente acumulativa, y, de todos modos, incumbía a la corte considerar el peso de la declaración del jefe de la policía. En otras palabras, la regla de evidencia aludida sólo es una presunción que siempre puede ser controvertida por el resto de la prueba.
Nuevamente podemos decir que el acusado ocupó la silla testifical, y puede ser que, a juzgar por la naturaleza de su declaración, y la de la del jefe, y considerando el conflicto, la corte fué relevada de toda duda al observar la forma en que se condujo el acusado.

Debe confirmarse la sentencia apelada.